NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

       JOSEPH ERNEST CLIFFORD GUMP,
               Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5061
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 11-CV-254, Senior Judge Bohdan A.
Futey.
             ____________________________

                 Decided: June 8, 2012
             ____________________________

   Joseph Ernest Clifford Gump, of Huron, Ohio, pro se.

    STEVEN K. UEJIO, Trial Attorney, Tax Division, Appel-
late Section, United States Department of Justice, of
Washington, DC, for defendant-appellee. With him on the
brief were TAMARA W. ASHFORD, Deputy Assistant Attor-
ney General, and JOAN I. OPPENEIMER, Attorney.
              __________________________
GUMP   v. US                                              2


  Before RADER, Chief Judge, O’MALLEY and WALLACH,
                   Circuit Judges.
PER CURIAM.
    Joseph Ernest Clifford Gump appeals the judgment of
the U.S. Court of Federal Claims dismissing his action for
lack of subject matter jurisdiction and for failure to state
a claim upon which relief may be granted. Finding no
error in the trial court’s legal analysis, we affirm the
dismissal.
    On February 22, 2011, a grand jury in the Western
District of Pennsylvania indicted Mr. Gump on four
counts of tax evasion, one count each for the years 2003-
2006. See United States v. Gump, No. 2:11-cr-49 (W.D.
Pa. filed Feb. 22, 2011). The criminal action is pending.
    On April 22, 2011, Mr. Gump filed this action in the
Court of Federal Claims, asserting that the criminal
proceedings against him are “false” and “illegal,” that the
special agents who arrested him did not have “arresting
powers over [him],” and that those special agents kid-
napped him to take him to a “fraudulent ‘arraignment.’”
Mr. Gump further asserted that he is a “Sovereign Ameri-
can,” that he has “never received any taxable income,”
and that he “is, and always has been, a ‘nontaxpayer.’”
Mr. Gump sought actual damages in excess of $58,327.23,
trebled to at least $174,981.69; punitive damages of
$1,000,000; an injunction barring any further civil or
criminal proceedings until final adjudication of this
action; and an order releasing any and all liens and levies
against him. The complaint named as defendants the
United States, the U.S. Attorney General, a U.S. Attor-
ney, an Assistant U.S. Attorney, the Commissioner of
Internal Revenue, a district court judge, a magistrate
judge, a courtroom deputy, and seven special agents.
3                                                 GUMP   v. US


   The government moved to dismiss for lack of subject
matter jurisdiction and for failure to state a claim upon
which relief may be granted. The Court of Federal Claims
granted the motion in full. We agree with the Court of
Federal Claims that Mr. Gump’s action must be dis-
missed.
    First, we agree with the decision to dismiss all defen-
dants except the United States for lack of subject matter
jurisdiction. The Tucker Act—the governing jurisdic-
tional statute—confers jurisdiction on the Court of Fed-
eral Claims to hear any suit against the United States for
money damages, not sounding in tort, which is founded
upon the Constitution, an act of Congress, or a regulation
of an executive department. 28 U.S.C. § 1491(a)(1). The
United States is the only appropriate defendant in the
Court of Federal Claims. United States v. Sherwood, 312
U.S. 584, 588 (1941) (“[The court’s] jurisdiction is confined
to the rendition of money judgments in suit brought for
that relief against the United States . . . and if the relief
sought is against others than the United States the suit
as to them must be ignored as beyond the jurisdiction of
the court”); Brown v. United States, 105 F.3d 621, 624
(Fed. Cir. 1997) (“The Tucker Act grants the Court of
Federal Claims jurisdiction over suits against the United
States, not against individual federal officials.”).
    We agree, likewise, that the Court of Federal Claims
lacked jurisdiction over Mr. Gump’s claims based on tort,
criminal, and constitutional law, and his claim for injunc-
tive relief. Tort and criminal actions are expressly out-
side the Court of Federal Claims’s jurisdiction. Brown,
105 F.3d at 623 (“[The Court of Federal Claims] lacks
jurisdiction over tort actions against the United States.”);
Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994)
(“The court has no jurisdiction to adjudicate any claims
whatsoever under the federal criminal code . . . .”).
GUMP   v. US                                              4


Gump’s claims based on the Fourth, Fifth, Sixth, and
Fourteenth Amendments also are outside the Court of
Federal Claims’s jurisdiction because those constitutional
amendments are not money mandating. Brown, 105 F.3d
at 623 (“Because monetary damages are not available for
a Fourth Amendment violation, the Court of Federal
Claims does not have jurisdiction over such a violation.”);
LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995) (holding that the Due Process Clauses of the Fifth
and Fourteenth Amendments are not “a sufficient basis
for jurisdiction because they do not mandate payment of
money by the government”); Milas v. United States, 42
Fed. Cl. 704, 710 (1999) (explaining that the Sixth
Amendment is not money mandating). The Court of
Federal Claims, moreover, lacked jurisdiction to grant an
injunction. Brown, 105 F.3d at 624 (“The Tucker Act does
not provide independent jurisdiction over such claims for
equitable relief.”).
     To the extent that Mr. Gump’s complaint can be con-
strued as asserting a claim for a tax refund, the Court of
Federal Claims properly dismissed that claim. Mr. Gump
presents no proof—and makes no argument—that he filed
an administrative claim for a refund before commencing
this action. He, therefore, failed to satisfy a prerequisite
to filing suit in the Court of Federal Claims. 26 U.S.C. §
7422(a); Chicago Milwaukee Corp. v. United States, 40
F.3d 373, 374 (Fed. Cir. 1994).
    Finally, we note that Mr. Gump has filed a request to
allow evidence to be brought to court, which we construe
as a motion to supplement the record. We deny that
motion. The documents and testimony tendered with the
motion are irrelevant because they do not change the
conclusion that the trial court lacked jurisdiction to
adjudicate Mr. Gump’s claims and that Mr. Gump failed
5                                          GUMP   v. US


to state a cause of action upon which relief may be
granted.
    For the foregoing reasons, the Court of Federal
Claims properly dismissed Mr. Gump’s action.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.